
	

114 HR 1947 IH: Supplemental Trade Review, Oversight, Noncompliance and General Enforcement Resources Act of 2015
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1947
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mr. Blumenauer (for himself, Mr. Kind, Mr. Neal, Mr. Thompson of California, Mr. Larson of Connecticut, Ms. Linda T. Sánchez of California, and Mr. McDermott) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To establish the Trade Agreements Enforcement Trust Fund to take actions to enforce free trade
			 agreements to which the United States is a party, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Supplemental Trade Review, Oversight, Noncompliance and General Enforcement Resources Act of 2015 or STRONGER Act of 2015.2.Trade Agreements Enforcement Trust Fund(a)Establishment; source of fundsThere is established in the Treasury of the United States a trust fund, to be known as the Trade Agreements Enforcement Trust Fund (hereinafter in this section referred to as the Trust Fund), consisting of such amounts as are transferred to the Trust Fund under subsection (b), any interest earned on investment of amounts in the Trust Fund, and any proceeds from the sale or redemption of any obligations held in the Trust Fund under subsection (c).(b)Transfer of countervailing and antidumping duties to Trust Fund(1)In generalThe Secretary shall transfer to the Trust Fund for each fiscal year that begins on or after the date of the enactment of this Act an amount equal to $15,000,000 of the countervailing duties and antidumping duties received in the Treasury for such fiscal year.(2)LimitationThe total amount of funds in the Trust Fund may not exceed $30,000,000.(c)Investment of amounts; interest and proceeds(1)Investment of amountsThe Secretary shall be responsible for investing such portion of the Trust Fund as is not, in the judgment of the Secretary, required to meet current withdrawals. Such investments shall only be made in interest-bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States.(2)Interest and proceedsThe interest on, and the proceeds from the sale or redemption of, any obligations held in Trust Fund shall be credited to and form a part of the Trust Fund.(d)Frequency of transfers; adjustments(1)Frequency of transfersThe Secretary shall transfer amounts required to be transferred to the Trust Fund under subsection (b) at least quarterly from the general fund of the Treasury to the Trust Fund on the basis of estimates made by the Secretary.(2)AdjustmentsThe Secretary shall make proper adjustment in the amounts subsequently transferred to the Trust Fund to the extent prior estimates were in excess of or less than the amounts required to be transferred to the Trust Fund.3.Availability of amounts from Trust Fund(a)In generalThe President is authorized to make available such sums as are available in the Trust Fund, including any amounts not obligated in previous fiscal years, to—(1)the United States Trade Representative to take the actions described in subsection (b)(1); and(2)the United States Trade Representative, the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Labor, and the heads of other departments and agencies with relevant expertise, as appropriate, to take the actions described in subsection (b)(2).(b)Actions(1)Relating to enforcementThe actions described in this paragraph are the following:(A)To seek to enforce and resolve any inconsistencies with the provisions, commitments, and obligations of any party made pursuant to any free trade agreement with the United States.(B)To monitor the implementation of commitments and obligations of any party made pursuant to any free trade agreement with the United States for purposes of systematically assessing, identifying, investigating, or initiating steps to address inconsistencies with such commitments and obligations.(C)To investigate and respond to petitions pursuant to section 301 of the Trade Act of 1974 (19 U.S.C. 2411).(D)To seek to enforce and resolve inconsistencies with the provisions, commitments, and obligations of World Trade Organization member countries under the WTO Agreement (as defined in section 2(9) of the Uruguay Round Agreements Act) and the agreements annexed to that Agreement (as specified in section 101(d) of the Uruguay Round Agreements Act).(2)Relating to implementation assistance and local capacity buildingThe actions described in this paragraph are the following:(A)To ensure capacity-building efforts undertaken by the United States pursuant to any free trade agreement prioritize and give special attention to the timely, consistent, and robust implementation of any labor and environmental commitments and obligations of any party to that free trade agreement.(B)To ensure capacity-building efforts undertaken by the United States pursuant to any free trade agreement are self-sustaining and promote local ownership.(C)To ensure capacity-building efforts undertaken by the United States pursuant to any free trade agreement include performance indicators against which the progress and obstacles for implementation of environmental and labor commitments can be identified and assessed within a meaningful timeframe.(D)To monitor and evaluate United States capacity-building efforts described in subparagraphs (A), (B), and (C) in a manner consistent with section 4.(c)LimitationAmounts made available in the Trust Fund may not be used to negotiate any new free trade agreements on or after the date of the enactment of this Act.(d)ReportNot later than 18 months following the entry into force of any new free trade agreement, the United States Trade Representative, together with the other parties taking actions under section 3(b)(2) pursuant to that free trade agreement shall issue a report to Congress detailing those actions.4.Coordination and accountability(a)Interagency committee(1)In generalThe President shall establish a permanent interagency committee to ensure actions taken under section 3(b)(2) are effectively prioritized, targeted, coordinated, and implemented.(2)MembersThe committee shall consist of the following:(A)The Deputy United States Trade Representative of the Office of the United States Trade Representative, who shall serve as the chair of the committee.(B)The Under Secretary for Economic Growth, Energy, and the Environment of the Department of State.(C)The Assistant Administrator for Economic Growth, Education, and Environment of the United States Agency for International Development.(D)The Deputy Undersecretary for International Affairs of the Department of Labor.(E)Such senior representatives from other departments and agencies with relevant expertise, as appropriate, to be appointed by the chair of the committee.(3)Ad hoc membersThe United States ambassador to any country receiving United States assistance by reason of actions taken under section 3(b)(2) shall serve as an ad hoc member of the committee for the period of time during which the planning, budgeting, and implementation of such assistance is carried out.(4)ConsultationThe head of any department or agency that is taking actions under section 3(b)(2) shall consult with the committee during the drafting of any action plan, program, or effort led by the United States for purposes of taking such actions.(b)AccountabilityThe United States shall promote aid effectiveness and accountability through transparency, monitoring, evaluation, and learning, and fostering local ownership and implementation of U.S. assistance carried out pursuant to section 3(b)(2) in the following manner:(1)Increase transparencyThe interagency committee established under section 4(a) shall publish timely, comprehensive, and detailed information regarding the implementation assistance and local capacity building described in section 3(b)(2) on a quarterly basis in IATI XML format, consistent with the United States commitment to full compliance with the International Aid Transparency Initiative.(2)Strengthen evaluationThe interagency committee established under section 4(a) shall conduct evaluations that are independent, methodologically rigorous, made public in their entirety, and transmitted to the International Aid Transparency Initiative Registry as appropriate.(3)Promote learningThe interagency committee established under section 4(a) shall develop and implement procedures for ensuring that data and evaluation results inform decisionmaking and lead to the revision and promotion of best practices among relevant executive branch agencies.5.DefinitionsIn this Act:(1)Antidumping dutyThe term antidumping duty means an antidumping duty imposed under section 731 of the Tariff Act of 1930 (19 U.S.C. 1673).(2)Countervailing dutyThe term countervailing duty means a countervailing duty imposed under section 701 of the Tariff Act of 1930 (19 U.S.C. 1671).(3)SecretaryExcept as otherwise provided, the term Secretary means the Secretary of the Treasury. 